       Case 4:20-cv-00335-SHR Document 60 Filed 02/17/21 Page 1 of 3



 1    Logan T. Johnston, #009484
      JOHNSTON LAW OFFICES, P.L.C.
 2    14040 N. Cave Creek Rd., Suite 309
      Phoenix, Arizona 85022
 3    Telephone: (602) 435-0050
      ltjohnston@live.com
 4
      David T. Barton #016848
 5    Kathryn Hackett King #024698
      BURNSBARTON PLC
 6    2201 East Camelback Road, Ste. 360
      Phone: (602) 753-4500
 7    david@burnsbarton.com
      kate@burnsbarton.com
 8
      Attorneys for Defendant
 9
                         IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE DISTRICT OF ARIZONA
11
12    D.H., by and through his mother, Janice          Case No. 4:20-cv-00335-SHR
13    Hennessy-Waller; and John Doe, by and
      through his guardian and next friend, Susan
14    Doe, on behalf of themselves and all others      DEFENDANT’S SECOND NOTICE
      similarly situated,                              OF SUPPLEMENTAL BRIEFING
15
                       Plaintiffs,
16
             vs.
                                                       (Assigned to the Honorable Scott H.
17                                                     Rash)
      Jami Snyder, Director of the Arizona Health
18    Care Cost Containment System, in her
      official capacity,
19
20                     Defendant.
21
22          Defendant provides notice that she has shared her supplemental brief with
23   Plaintiffs as she said she would in her first Notice of Supplemental Briefing (Doc. 57) and
24   Plaintiffs have objected to its filing. Counsel have been working together in good faith to
25   attempt to resolve Plaintiffs objection, but have been unable to reach a resolution as of the
26   time of this filing. Defendant therefore provides notice to the Court that her Supplemental
27
28
       Case 4:20-cv-00335-SHR Document 60 Filed 02/17/21 Page 2 of 3



 1
     Brief will be filed as soon as possible, but not within the seven days anticipated in Doc.
 2
     57.
 3
 4
            RESPECTFULLY SUBMITTED this 17th day of February, 2021.
 5
 6                                             BURNSBARTON PLC
 7
 8                                             By       /s/ David T. Barton
 9                                             David T. Barton
                                               Kathryn Hackett King
10
11                                             JOHNSTON LAW OFFICES, P.L.C.
                                               Logan T. Johnston
12                                             14040 N. Cave Creek Rd., Suite 309
                                               Phoenix, Arizona 85022
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
       Case 4:20-cv-00335-SHR Document 60 Filed 02/17/21 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on February 17, 2021, I electronically transmitted the
 3   foregoing document to the Clerk's Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6   Brent P. Ray
     Andrew J. Chinsky
 7   KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 8   Chicago, Illinois 60654
     T: +1 312 995 6333
 9   F: +1 312 995 6330
     Email:bray@kslaw.com
10   achinsky@kslaw.com

11   Daniel C. Barr
     Janet M. Howe
12   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
13   Phoenix, AZ 85012-2788
     T: +1 602 351 8085
14   F: +1 602 648 7085
     Email:dbarr@perkinscoie.com
15   jhowe@perkinscoie.com
16   Asaf Orr
     NATIONAL CENTER FOR LESBIAN RIGHTS
17   870 Market Street, Suite 370
     San Francisco, CA 94102
18   T: +1 415 392 6257
     F: +1 415 392 8442
19   Email:aorr@nclrights.org
20   Abigail K. Coursolle
21   Catherine McKee
     NATIONAL HEALTH LAW PROGRAM
22   3701 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90010
23   T: +1 310 204 6010
     Email:coursolle@healthlaw.org
24   mckee@healthlaw.org

25   Attorneys for Plaintiffs and the Class
26   s/ Carolyn Galbreath
27
28


                                                  -3-
